United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                        October 18, 2005

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 04-41440
                              Summary Calendar



                         UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

                            ARTURO PEREZ REYNA,

                                                        Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 6:03-CR-83-ALL
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Following the denial of a motion to suppress, Arturo Perez

Reyna    entered    a   conditional    plea    of   guilty   to   one   count     of

possession with intent to distribute more than five kilograms of

cocaine, in violation of 21 U.S.C. § 841.                    On appeal, Reyna

challenges only the denial of his motion to suppress.

     When reviewing a ruling on a motion to suppress, we review

questions of law de novo and findings of fact for clear error;

evidence is viewed in the light most favorable to the party who



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
prevailed    in   the    district   court.        United   States   v.   Brigham,

382 F.3d 500, 506 n.2 (5th Cir. 2004) (en banc).

     Although Reyna’s brief does not appear to challenge the basis

for the initial traffic stop, we note that the initial stop of

Reyna was legal.        The suggestion in Reyna’s brief that the stop was

pretextual is irrelevant; we have held that “[a]n officer may stop

a motorist for a traffic violation even if, subjectively, the

officer’s    true   motive     is   to       investigate   unrelated     criminal

offenses.”    United States v. Sanchez-Pena, 336 F.3d 431, 437 (5th

Cir. 2003).

     Reyna also argues that the officer unreasonably prolonged the

stop.   The routine questions the officer asked Reyna, and the

routine questions he asked Reyna’s wife to confirm Reyna’s answers,

were within the scope of the initial stop and took only a few

minutes to complete.        See Brigham, 382 F.3d at 507-08.           During the

course of the stop, the smell of gasoline and the apparently

malfunctioning gas gauge created reasonable suspicion that the tank

might contain contraband; therefore, the officer’s decision to

briefly check the tank was reasonably related to “dispelling his

reasonable suspicion developed during the stop.”               Id. at 507.

     Reyna also challenges his consent to search the vehicle; he

asserts his consent was mere acquiescence to the officer’s show of

authority rather than knowing and voluntary consent.                 Based upon

our review of the evidence, the district court did not clearly err

in finding that Reyna’s consent was knowing and voluntary given.

                                         2
See United States v. Solis, 299 F.3d 420, 436 n.21 (5th Cir. 2002)

(describing six factors for consideration); see also United States

v. Mendoza-Gonzalez, 318 F.3d 663, 666 (5th Cir. 2003) (if consent

finding is based on oral testimony at a suppression hearing, “the

clearly erroneous standard is particularly strong since the judge

had the opportunity to observe the demeanor of the witnesses”).

     AFFIRMED.




                                3